Order entered November 5, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01333-CR
                                       No. 05-14-01334-CR
                                       No. 05-14-01335-CR
                                       No. 05-14-01336-CR
                                       No. 05-14-01337-CR

                                  NICHOLAS AMOS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F13-31502-U, F13-31526-U, F13-41904-U,
                                F14-40593-U, F14-40594-U

                                             ORDER
       The reporter’s record has not been filed in these appeals. Appellant’s brief, however,
cites to the reporter’s record, so it appears the record has been prepared. Accordingly, we
ORDER court reporter Peri Wood to file the reporter’s record in these appeals within FIFTEEN
DAYS of the date of this order.
       We ORDER the appellant’s briefs filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri
Wood, official court reporter, 291st Judicial District Court, and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE